DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Takayuki et al. (JPH0786703A).
 	With respect to claims 1, 5 Takayuki describes a method for forming ceramic circuit board comprising: forming a metal layer including Cu on each side of a ceramic substrate; providing first and second electrode from the metal layers by patterning and thinning a thickness of metal layers wherein the amount of warpage is reduced to 50 um or less by controlling the volume ratio between the patterned metal layers/first and second electrodes.  These would provide claimed calculating volumes of the first and 
	With respect to claims 2 and 3, the volume ratio between the metal layers/electrodes is between 0.75 and 1.  This would provide claimed the warpage is performed with the volume ratio of the first and second electrode is equal or greater than 75% to less than 85% or 95% (±10%).
 	With respect to claim 4, with the desired volume ratio is set from about 0.75 (75%) and up as described above.  Any volume ratio that is under 75% would provide undesired warpage or claimed failure.
Election/Restrictions
Applicant's election with traverse of the method in the reply filed on 2/3/21 is acknowledged.  The traversal is on the ground(s) that there is no serious burden for the Examiner in searching for references for the examination of the method and the product.  This is not found persuasive because applicant has not traversed that group I and group II lack unity of invention as provided in the restriction office action.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to claim 1, the limitation of “forming, on the metal layers, a first electrode layer and a second electrode layer” is vague and indefinite because it appears to describe new materials is being formed on the metal layers; however, the specification describes that the first electrode and second electrode are formed from the metal layers through patterning steps.  For the purpose of examination, this limitation is understood as forming the first and second electrode from the metal layers.
 	With respect to claim 1, the limitation of “controlling warpage which may occur…” is vague and indefinite because it doesn’t set metes and bounds for the claim and it’s clear whether there is a control of the warpage by the claimed process.  
 	With respect to claims 1-3, it’s not clear what “controlling warpage” encompasses.  For the purpose of examination, “controlling warpage” is connected to claimed volume ratio of the metal layers/first and second electrodes of between 75-85 %.
 	With respect to claim 4, it is not clear what “a failure” encompasses.  For purpose of examination, “a failure” is connected to a volume ratio of the metal layers/first and second electrodes of less than 75%.
	Claim 5 is rejected for depending on rejected claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



3/5/21